        Case 1:16-cr-00190-PGG Document 90 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                         ORDER

 ALEKSANDR BURMAN,                                         16 Cr. 190 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The Government will respond to Defendant’s motion pursuant to 18 U.S.C. §

3582 (Dkt. No. 89) by December 23, 2020.


Dated: New York, New York
       December 17, 2020
